Citation Nr: 1509227	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis, to include bone and joint damage.  

2.  Entitlement to an effective date prior to September 11, 2008 for the grant of service connection for diabetes mellitus.

3.  Entitlement to an effective date prior to October 5, 2011 for the grant of a 30 percent rating for bilateral hearing loss disability.

4.  Entitlement to a rating greater than 10 percent for right lower extremity peripheral neuropathy.  

5.  Entitlement to a rating greater than 10 percent for left lower extremity peripheral neuropathy.  

6.  Entitlement to a rating greater than 10 percent for diabetes mellitus prior to April 12, 2010 and greater than 20 percent from that date.  

7.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) from February 23, 2004 to October 5, 2011.  

8.  Entitlement to an effective date prior to October 5, 2011 for the grant of special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2008, October 2012, May 2013, December 2013, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied benefits currently sought on appeal.  The October 2012 rating decision increased the rating for bilateral hearing loss disability from 10 to 30 percent effective from October 5, 2011, the date the Veteran applied for increased compensation.  

Some of the claims which are on appeal were previously remanded by the Board in December 2012.  Additionally, there have been prior Board decisions on some claims which consequently are no longer on appeal.  

In November 2014, the Veteran filed a notice of disagreement with the RO's November 2014 decision denying a rating greater than 30 percent for PTSD from February 23, 2004 to October 5, 2011.  A statement of the case has not been issued.  Accordingly, per Manlincon v. West, 12 Vet. App. 238 (1999), this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's only current arthritis or bone damage disability is arthritis of the shoulders, elbows, and knees, which was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  

2.  The Veteran's diabetes mellitus was not shown and had not been diagnosed prior to September 11, 2008.  

3.  The RO granted service connection for bilateral hearing loss disability and assigned it a 10 percent rating in June 2000.  The Veteran did not appeal that decision or submit new and material evidence within one year of the notification date and that decision became final.  

4.  Subsequently, the RO denied an increased rating for bilateral hearing loss disability in March 2003 and the Veteran did not appeal that decision or submit new and material evidence within one year of the notification date and that decision became final.   

5.  The next claim for an increased rating for bilateral hearing loss disability received on October 5, 2011, and it was not factually ascertainable that there was an increase in the Veteran's hearing loss to the 30 percent disability level within one year prior to that date.  

6.  The Veteran's right and left lower extremity peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of either sciatic nerve. 

7.  Prior to April 12, 2010, the Veteran's diabetes mellitus did not require insulin or oral hypoglycemic agent, and from that date it has not required regulation of activities to manage it.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis, to include bone and joint damage, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an effective date prior to September 11, 2008 for the grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

3.  The criteria for an effective date prior to October 5, 2011 for a 30 percent rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

4.  The criteria for a disability rating in excess of 10 percent for right or left lower extremity neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a disability rating in excess of 10 percent for diabetes mellitus prior to April 12, 2010 or in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2006, August 2010, and May 2013.  No further notice is required for the appeals for an earlier effective date for service connection for diabetes mellitus or higher initial ratings for peripheral neuropathy or diabetes mellitus as service connection has been granted for these disabilities with effective date and degree of disability notice already provided.  Dingess. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2010, 2012, 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as collectively they show consideration of the claims record and the Veteran's contentions regarding the claim for service connection for arthritis, to include bone and joint damage, and render medical opinions in light of the evidence and the Veteran's contentions; and provide all information necessary to rate the peripheral neuropathy disabilities at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Arthritis service connection claim 

Service treatment records show that the Veteran reported injuring his left ankle in February 1962.  Ankle X-rays revealed no evidence of bilateral ankle fracture.  There was treatment for a twisted ankle in January 1963; and for right shoulder arthralgia in May 1977, thought to be muscle spasm.  In November 1978, a history of degenerative joint disease with arthritic changes in the shoulders, with recent exacerbation, was reported.  An evaluation revealed a full active range of motion with pain.  The assessment was an acute exacerbation of osteoarthritis.  Heat and medication were prescribed.  In late November 1978, the Veteran complained of left shoulder pain, and left shoulder range of motion was limited with pain.  An assessment of arthritis was crossed out and the assessment was reported as muscle spasm, doubt bursitis.  In September 1979, the Veteran was seen for right posterior shoulder pain with head and arm movement.  He had a very tender and firm right trapezius muscle.  The assessment was muscle spasm/pain.  On service retirement examination in June 1981, the Veteran denied having or having had arthritis.  He reported having sustained a hairline fracture of his right ankle.  He reported a painful or trick shoulder.  Clinically, his musculoskeletal system was normal.  
 
In December 2002, the Veteran reported that he was claiming service connection for knee and right shoulder disorders.  He stated that he had joint pain in his knees and shoulder.  

VA X-rays in November 2003 revealed osteoarthritis in the Veteran's right acromioclavicular joint region.  

On VA examination in June 2005, the Veteran reported a 35-year history of intermittent right shoulder pain, as well as a history of occasional knee pain in the past, but no swelling.  Clinically, his extremities had no evidence of joint disease, except for the right shoulder and knees.  X-rays showed arthritic changes at the acromioclavicular joint.  The impressions were right shoulder tendinitis with degenerative joint disease; and chondromalacia of the knees.  

On VA evaluation in April 2010, the Veteran reported intermittent right elbow pain; he was assessed with right epicondylitis.  

On VA examination in November 2010, the Veteran noted arthritis of his knees and hips since 2003 and denied in-service hip or knee injury or treatment.  The examiner reviewed the claims folder and considered X-rays and examination findings and concluded that the Veteran has degenerative joint disease of his elbows, hips, and knees. The examiner further concluded that it was less likely than not that said conditions were due to service.  The examiner noted that there was no evidence for treatment of elbow, hip, or knee conditions in service, and that there was no evidence for treatment of knee and/or hip conditions within 10 years of the Veteran's service discharge.  Chronicity of the hip and knee conditions could not be established based on the medical records.  

The examiner further found that the Veteran currently had right shoulder arthritis.  However, she felt that it was less likely than not related to service.  She noted that the Veteran had received right shoulder treatment in service, with muscle spasm noted, and that there had been no evidence of any trauma to or dislocation of the right shoulder in service.  The discharge examination showed intermittent muscle spasm in the right shoulder with exertion.  However, shoulder X-rays from 2000 showed no evidence of any arthritis, whereas shoulder X-rays in 2005 did show arthritis.  She felt that chronicity of the shoulder condition was not established in service or within 10 years of service discharge.   

Based on the evidence, the Board concludes that service connection is not warranted for arthritis, including bone and joint damage.  While shoulder osteoarthritis was noted as present during service, this apparently was without the benefit of X-ray evidence needed to diagnose arthritis, and the Veteran's shoulders were later in service reported to have muscle problems, rather than joint or arthritic problems.  Additionally, his musculoskeletal system was normal on service retirement examination in June 1981, ruling out arthritis.  Shoulder arthritis was further ruled out as late as 2000 by negative X-rays.  The first showing of shoulder arthritis was for the right shoulder in November 2003, when it was noted on X-ray, and it was first claimed many years after service.  Arthritis of the elbows and knees was not shown prior to June 2005.  Accordingly, based on the evidence, the Board finds that arthritis of the shoulders, elbows, and knees was not manifest in service or to a degree of 10 percent within one year of separation and that it is unrelated to service.  The Board further finds that while the Veteran had ankle problems in service, current ankle arthritis, bone, or joint disorder is not found.  This being the case, service connection cannot be granted for ankle arthritis.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Effective dates  

According to the applicable law and regulation, except as otherwise provided, the effective date of an award of compensation based upon an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

38 U.S.C.A. § 5110(a) provides, in pertinent part, that the effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of application therefore.

The general rule for claims for increase is that the award is effective the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(l).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2008).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Diabetes service connection effective date

The Veteran appealed the RO's May 2013 determination that a September 11, 2008 effective date was warranted for the grant of service connection for diabetes mellitus.  The RO found that September 11, 2008 was the earliest date that the Veteran's diabetes mellitus was diagnosed.  

The evidence shows that the Veteran first filed a claim for service connection for diabetes mellitus type II due to Agent Orange exposure, on December 31, 2002.  Service connection for diabetes was denied because the evidence failed to show this disability was diagnosed while he was on active duty or that it was a result of his active duty service, or that he currently had a clinical diagnosis of diabetes by a licensed medical doctor.  He had a diagnosis of hyperlipidemia; however, this is a clinical finding and is not a diagnosis of diabetes.  Although he claimed this disability on a presumptive basis due to Agent Orange exposure, direct service connection was also denied, as service connection cannot be granted for disabilities that have not been medically diagnosed.  He was notified of this decision on March 6, 2003.  He did not appeal or submit new and material evidence within 1 year of the notification, and so that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2014).

He applied to reopen his claim for service connection for diabetes on November 20, 2006.  Service connection was again denied by a rating decision dated February 6, 2008 because the evidence failed to show a clinical diagnosis of diabetes.  He had had a diagnosis of hyperlipidemia and hypertension since 2002, but no diagnosis of diabetes.  He was notified of this decision on February 28, 2008.  Medical evidence that had been requested by VA prior to the February 6, 2008 rating decision was received on March 14, 2008; therefore, the claim was again adjudicated, as if the rating decision of February 6, 2008 had not been made.  Service connection for diabetes was again denied by the rating decision dated March 27, 2008.  The Veteran was notified of this decision on March 28, 2008.  He filed a Notice of Disagreement with this decision on June 27, 2008; therefore, the claim for service connection for diabetes was still pending.  Subsequently, service connection for diabetes mellitus was granted with a September 11, 2008 effective date. 

A September 11, 2008 outpatient treatment report from Tinker Air Force Base shows that the Veteran had a past medical history of elevated fasting blood sugars and that he had been checking his blood sugars at home fairly frequently.  Average readings were 130 fasting and 180 to 200 nonfasting.  He was diagnosed with diabetes mellitus.  

A review of the evidence reveals no diagnosis of diabetes mellitus prior to September 11, 2008.  In essence, diabetes mellitus was not shown prior to this date.

Based on a review of this claim, entitlement to an effective date earlier than September 11, 2008, for the grant of service connection for diabetes mellitus type II is denied because no earlier entitlement date is shown.  The record fails to show the existence of diabetes prior to September 11, 2008.  Service connection cannot be granted for disabilities that have not been diagnosed or that do not exist.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Bilateral hearing loss disability increased rating effective date

The Veteran appeals the RO's October 2012 assignment of the October 5, 2011 effective date for a 30 percent rating for bilateral hearing loss disability.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In June 2000, the RO granted service connection for bilateral hearing loss disability and assigned it a 10 percent rating, effective from September 1999.  The Veteran did not appeal that decision or submit new and material evidence within 1 year of the notification of that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

Thereafter, the next claim for an increased rating for bilateral hearing loss disability was denied in March 2003 and the Veteran did not appeal that decision or submit new and material evidence within 1 year of the notification of that decision, and it became final.  The next claim for an increased rating for the Veteran's bilateral hearing loss disability was received prior to October 5, 2011.  

A claim for an increase was not received before that date, and it was not factually ascertainable that there was an increase in the Veteran's hearing loss to the 30 percent disability level within 1 year prior to that date.  The Veteran's representative argued in approximately June 2013 that a worsening of the Veteran's hearing loss was factually ascertainable within 1 year prior to the current October 5, 2011 effective date for the 30 percent rating.  However, she mentions no documentation as supportive of this, and a review of the record reveals no basis to find that the Veteran's hearing loss increased to the 30 percent level within 1 year prior to the October 5, 2011 claim date.  The contention appears to be mere supposition.   Under the law, and based on the evidence, an effective date prior to October 5, 2011 for the increased rating to 30 percent for bilateral hearing loss disability is not warranted.  

Higher ratings for lower extremity neuropathy

The Veteran appeals the RO's May 2013  assignment of initial 10 percent ratings under 38 C.F.R. §  4.124a, Diagnostic Code 8520 for right and left lower extremity neuropathy.  

Under Diagnostic Code 8520, sciatic nerve paralysis warrants an 80 percent rating when it is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. Incomplete paralysis warrants a 60 percent rating when it is severe, 40 percent when it is moderately severe, 20 percent when it is moderate, and 10 percent when it is mild. 

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

On VA examinations in 2012, the Veteran's muscle strength testing was 5/5 in the hips and knees and he had no functional loss or impairment of his knees or lower legs.  The examiner indicated that the Veteran had no more than mild right and left lower extremity paresthesias and numbness, that strength and deep tendon reflexes were normal, and that there was no atrophy.  Lower extremity vibration and cold sensation were normal.  The examiner indicated that the Veteran's diabetic peripheral neuropathy impacted his ability to work by limiting prolonged standing.  

Based on the evidence, the Board concludes that no more than 10 percent schedular ratings are warranted for right and left lower extremity peripheral neuropathy, as the preponderance of the evidence indicates that no more than mild incomplete paralysis of the sciatic nerve is present.  The examiner in 2012 indicated that the Veteran had no more than mild paresthesias and numbness, and his strength was normal with no functional loss or impairment of his knees or lower legs, and no atrophy.  

Higher ratings for diabetes mellitus 

The Veteran appeals for a higher rating for diabetes mellitus than the 10 percent assigned prior to April 12, 2010, the date of a VA treatment record, and the 20 percent assigned from that date.  

It is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus manageable by restricted diet only warrants a 10 percent rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities. 

Outpatient treatment reports are of record and have been considered.  

On VA examination in April 2009, the Veteran reported that in 2008, he had done one blood glucose test with the result being 208.  His primary doctor gave him a glucose monitor and strips and told him to decrease his calorie intake and to restrict concentrated sweets from his diet, which he had done.  He had not been started on medication.  

On evaluation at the Enid Heart Center in September 2009, diabetes was assessed, but it was indicated that the Veteran would be held from metformin.

The earliest report of the use of insulin or hypoglycemic agent to control diabetes mellitus was on April 12, 2010.  That is the date that a VA medical record shows that Metformin had been prescribed.  By then, a diagnosis of diabetes mellitus had been established.  Prior to that time, the Veteran had at one point been prescribed Metformin, in June 2009, but the VA health care provider indicated at that time that, by definition, the Veteran did not have a diagnosis of diabetes mellitus.  He wanted medication to control his blood sugar.

On VA evaluations in November 2010 and November 2011, it was reported that the Veteran's diabetes mellitus was on excellent control on Metformin.   

On VA examination in March 2012, the examiner indicated that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus.

In November 2013, it was reported that the Veteran is no longer taking Metformin as his diabetes is diet controlled now.   
 
The evidence shows that prior to April 12, 2010, the Veteran did not warrant a rating greater than 10 percent because he did not have diabetes mellitus requiring insulin and restricted diet, or diabetes mellitus requiring an oral hypoglycemic agent and restricted diet.  The examination in April 2009 indicates that he had not been started on medication and that he had been given diet instructions.  The first indication of diabetes mellitus and the need for medication to control it was on April 12, 2010.  

For the period from April 12, 2010 to present, the Veteran's diabetes mellitus does not warrant a rating greater than 20 percent because it does not require that he regulate his activities to manage it.  This conclusion is supported by the March 2012 VA examination report indicating the same.  

The Veteran argued in September 2009 that disabilities at issue have adversely impacted his livelihood.  The Board notes that schedular ratings are based on the average impairment of earning capacity. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id. ; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  Indeed, his complaints and findings align well with the rating criteria, and the examiner in March 2012 indicated that the Veteran's diabetes mellitus does not impact his ability to work.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Therefore, the Veteran's disability pictures are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App.447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  A TDIU has already been awarded prior to the date of service connection for these disabilities.  Accordingly, further consideration of a TDIU is not warranted based on these claims.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for arthritis, to include bone and joint damage, is denied.  

An effective date prior to September 11, 2008 for the grant of service connection for diabetes mellitus is denied.

An effective date prior to October 5, 2011 for a 30 percent rating for bilateral hearing loss disability is denied.

A disability rating greater than 10 percent for right lower extremity neuropathy is denied.

A disability rating greater than 10 percent for left lower extremity neuropathy is denied.

A disability rating greater than 10 percent for diabetes mellitus prior to April 12, 2010 or greater than 20 percent from that date is denied.


REMAND

In November 2014, the Veteran's representative disagreed with the RO's October 2014 denial of a rating greater than 30 percent for the Veteran's service-connected PTSD from February 23, 2004 to October 5, 2011.  The RO has not issued a statement of the case on this matter, and so remand for such process is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The representative correctly noted in October 2014 that the issue of entitlement to an effective date prior to October 5, 2011 for special monthly compensation at the housebound rate is inextricably intertwined the matter of a rating higher than 30 percent for PTSD prior to October 5, 2011.  Accordingly, appellate adjudication of such issue is deferred pending completion of action ordered below.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the November 2014 RO decision denying a rating greater than 30 percent for PTSD from February 23, 2004 to October 5, 2011.  

2.  Thereafter, readjudicate the Veteran's pending appeal for an effective date prior to October 5, 2011 for special monthly compensation at the housebound rate.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


